Appellant moves for a rehearing of our denial of her application for certiorari herein, and attaches to her motion duly certified copies of the four bills of exception which she asserts were wrongfully denied a place in this record on appeal. We find upon examination of the transcript herein, that the learned trial judge of the court below, upon his refusal of appellant's said bills of exception, duly made and filed in lieu thereof his own bills, each of said bills so filed in lieu of the refused bills being shown by the recitals in the court's bills to be upon the same matter. This is in accord with the provisions of Art. 2237, Revised Civil Statutes, 1925.
It would become the duty of appellant in such case, if not satisfied with the court's bills so prepared and filed by him, to resort to bystanders' bills, as is provided in said article, in order to have the matter complained of reviewed by this court. It being thus apparent that appellant is not entitled to her writ of certiorari, the motion for rehearing is overruled.
Overruled.
                         ON THE MERITS.